Opinión disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 18 de diciembre de 1975
La opinión mayoritaria es un esfuerzo transparente por eludir el principio de que un hombre no puede generar dos sociedades de gananciales simultáneamente. Cruz v. Sucn. *487Landrau Diaz, 97 D.P.R. 578, 587 (1969); Reyes v. Merlo, 91 D.P.R. 136,141 (1964). De un capital que la juez de instancia declaró ganancial en su totalidad, y en adición determinó au-sencia total de prueba que justificara participación de la con-cubina en el mismo, se adjudica a ésta la mitad bajo dos premisas dispares: comunidad implícita y enriquecimiento injusto. La insignificante aportación de la concubina que no rebasa aquellas labores incidentales al maridaje, se contrapone al esfuerzo y trabajo del hombre que la juez sentenciadora describe como laborioso, mecánico diestro que trabajó de 1944-46 (dos años) en la base de Ceiba; de 1947-65 (18 años) fue empleado de conservación en el Hospital de Siquia-tría donde empezó con $125 mensuales y llegó a $190. Adqui-rió dos guaguas dedicadas a la transportación pública que operó de 1948-65 (17 años). Al retirarse siguió haciendo trabajo de herrería en su hogar de Guaynabo y hasta que falleció a los 70 años recibía pensión de retiro del Gobierno y Seguro Social. Adquirió varias estructuras de madera que le fueron expropiadas en el año 1954 por la suma de $1,675; en el año 1951, siempre casado con Manuela, adquirió 4.311 cuer-das en Guaynabo donde edificó una casa de vivienda de hormi-gón, otra estructura de hormigón en que estableció el colmado-cafetín que atendía la concubina, y otra casa de madera techada de zinc. Estos inmuebles tienen un valor de $70,500 que sumados a $25,000 que acumuló en cuentas y certificados de ahorro alcanzan un total de más de $95,000 de capital relicto. Concluye la juez de instancia que “los bienes muebles e inmuebles antes descritos son propiedad de la sociedad de *488gananciales constituida entre don Juan Seda Ramos y doña Manuela Acosta.”
Frente a esa aportación del marido, la de la concubina se describe como preparación de almuerzos y comida a los obre-ros que construyeron los pabellones del manicomio; crianza de animales, vacas y gallinas (sin especificar cuántos) y dos o tres cerdos que vendía; y preparación de alcapurrias y otras frituras y dulce de coco que vendía a los empleados del Hospital de Siquiatría. Abónese también a la “aportación” de la concubina que el marido le crió cuatro sobrinos, tres de ellos huérfanos.
La prueba es el cimiento de la justicia. El Art. 108 de la Ley de Evidencia (32 L.P.R.A. see. 1971) dispone: “La parte que sostiene la afirmativa en la cuestión deberá presentar la evidencia para probarla; todo el peso de la prueba, por lo tanto, recae sobre la parte que resultaría vencida de no pre-sentarse evidencia por ninguno de los contendores. La prueba de una obligación corresponde a la parte que exige su cumpli-miento, y la prueba de su extinción corresponde a la parte que la niega.”
La ausencia de prueba fue tal en el juicio que la juez, luego de así declararlo, optó por fijar la participación de la recurrente en $15,000 tomando el número mágico de una oferta de transacción que en alguna ocasión le hicieron los herederos del marido.
Bien se acuda a la teoría de sociedad implícita o de enriquecimiento injusto el vuelo romántico y sentimental de la opinión de mayoría está refrenado por el orden jurídico erigido sobre el principio de que el peso de la prueba recae sobre el demandante que de no presentarse ninguna resultará vencido.
La opinión de la mayoría no ofrece fundamento legal para el resultado a que llega adjudicando a la concubina la mitad del capital relicto cuya naturaleza ganancial en su totalidad fue establecida por la prueba, recogida en conclusiones fácticas *489que no han sido impugnadas. ¿Se ha extendido a la concubina el beneficio de una presunción que no aparece en precepto de ley alguno, o se la ha consagrado como demandante única que no tiene que probar su caso? Cuando se fuerza el Derecho en busca de una solución preferida el fantasma del mal prece-dente reaparecerá a atormentarnos.